     Case 3:18-cv-02494-WQH-MSB Document 66 Filed 09/25/19 PageID.1088 Page 1 of 2

1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11     MABVAX THERAPEUTICS HOLDINGS, INC.,               Case No.: 18cv2494-WQH (MSB)
12                                      Plaintiff,
                                                         ORDER CONTINUING CASE
13     v.                                                MANAGEMENT CONFERENCE
14     SICHENZIA ROSS FERENCE LLP, et al.,
15                                  Defendants.

16
17
18          On August 27, 2019, the Court held an Early Neutral Evaluation Conference
19    (“ENE”). The case did not settle. For the reasons discussed at the conference, and after
20    consultation with the chambers of United States District Judge William Q. Hayes, the
21    Court CONTINUES the Case Management Conference (“CMC”) to October 8, 2019, at
22    9:30 a.m. The CMC will be telephonic and attorneys-only. Plaintiff’s counsel is to
23    arrange the joint call to Judge Berg’s chambers at (619) 557-6632.
24    ///
25    ///
26    ///
27    ///
28    ///
                                                     1
                                                                               18cv2494-WQH (MSB)
     Case 3:18-cv-02494-WQH-MSB Document 66 Filed 09/25/19 PageID.1089 Page 2 of 2

1           Consistent with parties’ Joint Discovery Plan [ECF No. 55] and representations at
2     the ENE, the Court ORDERS the parties to submit their joint motions for (1) a protective
3     order and (2) an order governing discovery of electronically stored information no later
4     than September 17, 2019.
5           IT IS SO ORDERED.
6     Dated: August 28, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                                               18cv2494-WQH (MSB)
